PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/230,003
Filing Date: 21 Dec 2018
Appellant(s): LEVY et al.



__________________
[ Ryan McCormick ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [12/13/2021].

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated [ 04/26/2021 ] from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s  arguments have been fully considered but they are not persuasive.
Please note that the claims in the Claims appendix on the appeal brief filed 12/13/2021 does not correspond to the latest set of claims. Specifically, claim 3 seems to be missing the claim language that is subject to the 112 rejection. The board should refer to the proper set of claims which are filed 4/13/2021. 
A. Claims 3, 8, 9, 10, 14, 19, 20, and 21 are properly rejected under 35 U.S.C. 112(b)
Appellant argues that “the previous amendments defined a “sensitive” command as a command indicated in a record as having a command type “sensitive”. This is a definite standard that can be consistently applied…the office does not rebut these arguments or otherwise provide any explanations as to why a “sensitive command”… is indefinite”, the examiner respectfully disagrees. 
In regards to the 112b rejection, the term “sensitive” is subjective and is a relative term. The term “sensitive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention by defining the term “sensitive” 
It is further noted that while Appellant states that they “had amended claims 3 and 14 to remove the terms ‘sensitive command’ and ‘sensitive events’” (App. Br. Page 7) to advance prosecution, the claims still have “sensitive” present in them and include the terms “type sensitive command” and “type sensitive”
B. Claims 1, 4-7, 9-12, 15-18 and 20-21 are properly rejected under 35 U.S.C. 102(a)(1) as anticipate by Addepalli (US8903593).:
In response to appellant’s argument that “Addepalli does not teach use of the number of vehicles of the plurality of vehicles (i.e. the fleet) at different points in time anywhere in the disclosure”, the examiner respectfully disagrees. 

As an initial point it is the examiner’s interpretation of the argued limitation is as follows: “generating at least one fleet behavioral profile for the fleet using a first set of data… at least a portion of the first data relates to communications … and includes a number of vehicles in the fleet at different points in time…”, i.e. the behavioral profile generated from this data must include data from a number of vehicles, and have data about a number of vehicles from different time points. The appellant seems to base their arguments around the interpretation that a number must be a numerical value, which is not the examiner’s interpretation. The term “number” is interpreted to mean a plurality of vehicles, many vehicle, a fleet of vehicles. A different terminology is needed if 

With the above interpretation in mind, Addepalli discloses in col. 11 lines 9-19 that the system includes a behavior engine, which models and detects abnormal trends of a vehicle, i.e. generates at least one fleet behavior profile. Furthermore, Addepalli discloses in col. 11 lines 20-25 that data may be collected in real time, i.e. data about a vehicle from different time points. Furthermore, Addepalli discloses at col. 11, lines 40-45  that data may be collected from a machine device of a vehicle, and/or from machine devices of other vehicles, i.e. taken in combination with the teaching of col. 11, lines 20-25 this discloses that the data collected includes data about a number of vehicles at different time points. 
Therefore, the rejection does cover multiple vehicles and does not, as Appellant misunderstands, interpret “machine device” of a vehicle being a vehicle instead of the vehicles mentioned in the paragraph Appellant quoted on Appeal Brief page 9. 
C. Claims 2, 3, 13 and 14 are properly rejected under 35 U.S.C. 103 as being unpatentable over Addepalli (US8903593) in view of Crabtree (US20180324154) in and Astorg (US20140279868).
In response to appellant’s argument that “Crabtree and Astorg does not provide the missing features and clearly fails to cure the deficiencies of Addepalli… Appellant 
 Crabtree in the cited paragraph [0030] discloses aggregating the data of multiple sensors and apportion that data at a predetermined time interval using the timestamp as the key, i.e. aggregating and grouping the data based on the key “timestamp”. It is thus clear to one of ordinary skill in the art to have combined the teaching of Addepalli to incorporate the teaching of Crabtree of a key to aggregate data with in order to analyze sensor behavior at a specific time. Astorg on the other hand, discloses data aggregation using a plurality of keys to define relationships between data records ([0012] and [0083]). Thus, Astorg teaches aggregating at least a first set of data and a second set of data by using a plurality of keys to define the relationship amongst the sets of data wherein the keys are a plurality of attributes by which data is grouped. This is interpreted as aggregating a first set of data and a second set of data includes aggregating portions of the first set of data and the second set of data sharing each key in common. Thus, Crabtree discloses aggregating sensor data with a key and Astorg teaches using a plurality of keys to define relationships between data set, it would be obvious to modify the key of Crabtree to include the plurality of data of A, and thus teach the claimed limitation.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
Conferees:

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.